SALCINES, Judge.
Terry E. Surratt appeals the summary denial of his motion to compel the Florida Department of Corrections to correct his first name on his commitment papers and records. We affirm. Surratt must pursue this claim administratively at the Department of Corrections first. If he is not satisfied with the ruling of the Department of Corrections, and his administrative remedies are exhausted, he can then file a petition for mandamus in the circuit court in the county in which he is housed. See Clements v. State, 761 So.2d 1245 (Fla. 2d DCA 2000).
Affirmed without prejudice.
FULMER and DAVIS, JJ., Concur.